Citation Nr: 0717722	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-27 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel



INTRODUCTION

The veteran had active military service from November 1946 to 
May 1947, and from April 1952 to August 1954.  His awards and 
decorations included the Combat Infantryman's Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that declined to reopen the claims for service 
connection for bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  In a decision dated in January 2003, the RO denied 
service connection for bilateral hearing loss and tinnitus 
based on the finding that there was no competent evidence 
linking the disabilities to the veteran's active service, to 
include noise exposure.  The veteran did not appeal the 
January 2003 decision within one year of being notified.

2.  The evidence submitted since the January 2003 rating 
decision is either cumulative or redundant and, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
or raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied entitlement 
to service connection for bilateral hearing loss and tinnitus 
is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006).

2.  New and material evidence has not been received, and the 
claim seeking service connection for bilateral hearing loss 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  

3.  New and material evidence has not been received, and the 
claim seeking service connection for tinnitus may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in August 
2004.  The RO provided the veteran notice with respect to his 
claim to reopen (as well as service connection) in a June 
2004 letter, which informed him that he could provide 
evidence or location of such and requested that he provide 
any evidence in his possession.  Similar letters were mailed 
to the veteran in March 2005 and March 2006.  The letters 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The appellant was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claims so that VA could help by getting that evidence.  
It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  For a new and material claim, this notice must 
include the information that disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.   A letter mailed to the 
veteran in March 2006 addressed the Dingess requirements.  In 
any event, as the claims are denied, any matter as to the 
assignment of a disability rating or effective date is moot.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In the present case, the appellant received notice 
as to the evidence and information necessary to establish 
entitlement to the underlying claim for benefit sought in the 
June 2004 and August 2005 letters, but not the particular 
evidence and information necessary to reopen the claim.  

Nevertheless, the Board finds that the appellant has not been 
prejudiced by VA's failure to tell him what evidence would be 
deemed "material" to reopen his claims.  In the August 2004 
rating decision, the RO was clear as to why the evidence was 
not considered new and material as well as what type of 
evidence was needed to reopen the claim.  A subsequent May 
2005 decision referenced the original January 2003 decision 
and again noted what type of evidence was needed to reopen 
the claim.  Additionally, in his current communications to 
the RO, the veteran argues that his hearing loss and tinnitus 
had their onset in service and are directly related to in-
service noise exposure.  This would indicate that he has 
actual knowledge of the "material" evidence that would 
establish a basis to reopen his claim for service connection.  
Thus, the Board finds that he has not been prejudiced by VA's 
failure to provide him with a letter in full compliance with 
Kent, supra. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The veteran's service discharge examination reports dated in 
April 1947 and August 1954 are of record.  Also on file are 
an audiology report from C. Godfrey, M.D., and treatment 
records from the Oklahoma VA Medical Center (VAMC) and 
Amarillo VAMC.  The veteran has not identified any additional 
VA or non-VA medical records that are not currently on file.  
Indeed, in a statement received in April 2006, the veteran 
indicated that he had no additional evidence to submit.  The 
veteran was afforded VA examinations in August 2003 and July 
2004.  In light of the foregoing, the Board is satisfied that 
all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159. 


New and Material Evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

38 U.S.C.A. § 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
occurrence of a disease or injury in service.  "However, the 
provisions of § 1154(b) do not provide a substitute for 
medical-nexus evidence..."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish occurrence of a disease or 
injury in service.  Id.; 38 U.S.C.A. § 1154(b).

The RO initially denied the veteran's claim of service 
connection for bilateral hearing loss and tinnitus in January 
2003.  The RO considered the reports of service discharge 
examinations dated in April 1947 and August 1954, VA general 
medical examination reports from March 1976 and November 
1977, and outpatient treatment records from the Oklahoma 
VAMC.  The RO observed that the discharge examination reports 
were negative for any findings of hearing loss or tinnitus, 
and that there was no competent linking either condition to 
his active service.  Notice the decision was provided to the 
veteran in January 2003.  

Thereafter, and following the veteran filing a notice of 
disagreement, the veteran was afforded a VA audiology 
examination in August 2003 that, in pertinent part, included 
the opinion that it was less likely than not that the 
veteran's hearing loss was related to his active service.  
The examiner made reference to the normal service discharge 
examinations and to the fact that there was no post-service 
evidence of hearing loss or tinnitus until 2001, which was 
over 40 years post service.  The RO issued the veteran a 
Statement of the Case (SOC) in September 2003, which 
continued to deny the claims.  In this regard, the RO 
determined that there was no evidence that the veteran's 
hearing loss and tinnitus had their onset in service, and 
that the evidence weighed against the finding of there being 
a link between any current hearing loss disability and/or 
tinnitus and his active service.  The veteran did not file a 
substantive appeal.  Thus, the January 2003 decision is 
final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in May 2004, the Board has 
considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). Here, the Board notes that the RO did not reopen the 
veteran's claim for service connection for hearing loss and 
tinnitus.  The Board concurs.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the January 2003 RO decision 
includes personal statements from the veteran, VA outpatient 
records, a November 2003 audiology report from Dr. Godfrey, 
and a July 2004 VA audiology examination report.  
Significantly, the report from Dr. Godfrey diagnosed the 
veteran as having bilateral sensorineural hearing loss.  Dr. 
Godfrey also noted that the veteran provided a history of 
gradual hearing loss and tinnitus for many years, being fit 
with hearing aides in the 1980s, and having a history of 
combat noise exposure during his active military service.  No 
opinion was given, however, that related the veteran's 
hearing loss and/or tinnitus to his active service, to 
include the referenced noise exposure.  Unenhanced reports of 
history transcribed by a medical examiner do not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  Thus, while "new," the November 2003 report is 
not material to the veteran's claim.  

With respect to the July 2004 audiology report, after 
diagnosing the veteran as having bilateral sensorineural 
hearing loss and possible tinnitus, the examiner stated that 
it was less likely than not that the veteran's current 
hearing loss and tinnitus are related to acoustic noise 
trauma in service.  He noted that a whispered voice test 
conducted in 1954 was 15/15 bilaterally.  He also observed 
that there was no evidence of the veteran having any problems 
with his hearing until 2001.  The examiner further cited to 
the fact that the history that the veteran reported to Dr. 
Godfrey regarding when he first received hearing aides was 
contrary to the medical evidence of record.  Thus, the July 
2004 examination report is "new" but not material.  The 
report does not link the veteran's hearing loss or tinnitus 
to his active service.  On the contrary, the report 
specifically states that it is unlikely that the veteran's 
hearing loss and tinnitus are related to his active military 
service, to include in-service noise exposure.  

The additional VA outpatient are also immaterial to the 
veteran's claim.  They merely show that the veteran continues 
to experience problems with his hearing and tinnitus, and 
that he receives ongoing treatment for the same.  

The veteran argues that his hearing loss and tinnitus are 
related to his in-service combat noise exposure.  In this 
regard, the Board by no means disputes his assertion that he 
was exposed to combat-related noise.  See 38 U.S.C.A. § 1154.  
However, his assertion that a relationship exists between his 
in-service noise exposure and current hearing loss and 
tinnitus disabilities is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's assertions or theories for 
his claims are not considered new and material evidence.

Accordingly, the Board finds that the evidence received 
subsequent to the January 2003 rating decision is not "new 
and material" as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the veteran's 
claim for service connection for hearing loss or tinnitus.  
38 U.S.C.A. § 5108.  Because the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for bilateral hearing loss, and 
the appeal is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for tinnitus, and the appeal is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


